DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 20 is  objected to because of the following informalities: 
The claim language  “The computer-readable medium as in claim 19 ” in claim 20  should be “The tangible non-transitory computer-readable medium as in claim 19” to be consistent with claim 19, and to show that the computer-readable medium is a non-transitory computer-readable medium.
Information Disclosure Statement
3.	The information disclosure statements (IDSs) submitted on 06/01/2018  is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-6,8,10-15,17,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2018/0060759 hereinafter referred to as Chu) in view of  Kasaragod et al. (US 11,708,575 hereinafter referred to as Kasaragod). 

Regarding claim 1,
Chu teaches: 
“A method comprising: 2using, by a network assurance service, a first machine-learning based model that 3 is locally deployed to a network to assess a set of input features comprising4 measurements from the network;” (Chu [0048] [0173][00175]Fig. 14 [0004], a computing environment to deploy and manage a model . A champion model to perform one or more tasks such as to analyze authorized or unauthorized  computer connections, to control operation of a machine or robot, to detect intrusion attempt. The champion model has permanence information based on input and output values associated with its performance. Thus, the model is deployed to the network to a location where the tasks are located. The  Model is machine learning model created by a model building tool based on parameters and training dataset).
 “0monitoring, by the service and locally in the network, performance of the first 6 machine learning-based model” (Chu [0174][0175], determining the performance of the deployed champion model. Various predefined performance criteria will be used to determine the  performance condition of the champion model). 
 “7determining, by the service, that the monitored performance of the first machine 8learning-based model does not meet one or more performance requirements associated9 with the network” (Chu [0177][0175], determining a condition that indicate the campion model is performing below or above predefined threshold performance criteria or failing to satisfy expected performance that may cause retiring or retraining the champion model because of a poor performance. The performance referred to key performance indices( KPI) that include accuracy of the champion model over predetermined period of time, response speed  etc.).
 “10selecting, by the service, a second machine learning-based model for deployment 11 to the network, based on the one or more performance requirements associated with the12 network and on the set of input features of the first machine learning-based model; and” (Chu [0184], in response to retiring or retraining the champion model, creating and selecting new champion model based on an input and desired output predefined criteria associated with  the previous champion model (the previous model has expected performance criteria associated with its intended tasks as discussed above). 
 “13deploying, by the service, the selected second machine learning-based model to 14 the network as a replacement for the first machine learning-based model.1” (Chu [0184], using the new champion model for future use to perform the tasks and disregard the existing champion model. Thus, the new champion model will be deployed).
Chu teaches the models are deployed to perform the intended task as they trained . However,  Chu does not explicitly teach the claimed “deployed locally to a network.” 
Kasaragod teaches replacing local model deployed on edge devices by a new version of the local model (Kasaragod col. 3 liens 9-26). The local models are deployed on each edge devices located in the local network (Kasaragod Fig. 6).
Both Chu and Kasaragod teach training and deploying a machine learning model. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chu to include deploying machine learning model into a local network as disclosed by Kasaragod such inclusion improves the performance of the local network and the accuracy of the local models (Kasaragod col. 27 lines 5-12).

Regarding claim 10,
Chu teaches:
“An apparatus, comprising: 2one or more network interfaces;3 a processor coupled to the network interfaces and configured to execute one or 4 more processes; and 0a memory configured to store a process executable by the processor” (Chu [0045][0004] Fig, 1, A computing environment comprising a processing device. The  processing device executing instructions stored in a memory. The computing environment comprising plurality of network interfaces to communicate with one or more networks).
“ the process 6 when executed configured to: 7use a first machine-learning based model that is locally deployed to a 8 network to assess a set of input features comprising measurements from (Chu [0048][0173][00175]Fig. 14 [0004], a computing environment to deploy and manage a model . A champion model to perform one or more tasks such as to analyze authorized or unauthorized  computer connections, to control operation of a machine or robot, to detect intrusion attempt. The champion model has performance information based on input and output values associated with its performance. Thus, the model is deployed to a network location where the tasks are located. The  Model is machine learning model created by a model building tool based on parameters and training dataset). 
“10monitor, locally in the network, performance of the first machine learning- 11 based model” Chu [0174][0175], determining the performance of the deployed champion model. Various predefined performance criteria will be used to determine the  performance condition of the champion model). 
 “12determine that the monitored performance of the first machine learning- 13 based model does not meet one or more performance requirements associated14 with the network” (Chu [0177][0175], determining a condition that indicate the campion model is performing below or above predefined threshold performance criteria or failing to satisfy expected performance that may cause retiring or retraining the champion model because of a poor performance. The performance referred to key performance indices( KPI) that include accuracy of the champion model over predetermined period of time, response speed  etc.). 
“0select a second machine learning-based model for deployment to the 16 network, based on the one or more performance requirements associated with the31PATENT 0141149.UCPOL 1016636-US.01 17network and on the set of input features of the first machine learning-based 18model; and (Chu [0184], in response to retiring or retraining the champion model, creating and selecting new champion model based on the parameters used for the previous champion model (the previous model has expected performance criteria as discussed above). 
“19deploy the selected second machine learning-based model to the network 20 as a replacement for the first machine learning-based model.” (Chu [0184], using the new champion model for future use to perform the tasks. Thus, the new champion model will be deployed).
Chu teaches the models are deployed to perform the intended task as they trained . However,  Chu does not explicitly teach the claimed “deployed locally to a network.” 
Kasaragod teaches replacing local model deployed on edge devices by a new version of the local model (Kasaragod col. 3 liens 9-26). The local models are deployed on each edge devices located in the local network (Kasaragod Fig. 6).
Both Chu and Kasaragod teach training and deploying a machine learning model. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chu to include deploying machine learning model into a local network as disclosed by Kasaragod such inclusion improves the performance of the local network and the accuracy of the local models (Kasaragod col. 27 lines 5-12).

Regarding claim 19,
Chu teaches 
“A tangible, non-transitory, computer-readable medium storing program instructions 2 that cause a network assurance service to execute a process comprising:” (Chu [0005], A non-transitory computer-readable medium comprising instructions). 
“using, by a network assurance service, a first machine-learning based model that 3 is locally deployed to a network to assess a set of input features comprising4 measurements from the network;”  (Chu [0048] [0173][00175]Fig. 14 [0004], a computing environment to deploy and manage a model . A champion model to perform one or more tasks such as to analyze authorized or unauthorized  computer connections, to control operation of a machine or robot, to detect intrusion attempt. The champion model has permanence information based on input and output values associated with its performance. Thus, the model is deployed to the network to a location where the tasks are located. The  Model is machine learning model created by a model building tool based on parameters and training dataset).
 “0monitoring, by the service and locally in the network, performance of the first 6 machine learning-based model” (Chu [0174][0175], determining the performance of the deployed champion model. Various predefined performance criteria will be used to determine the  performance condition of the champion model). 
 “7determining, by the service, that the monitored performance of the first machine 8learning-based model does not meet one or more performance requirements associated9 with the network” (Chu [0177][0175], determining a condition that indicate the champion model is performing below or above predefined threshold performance criteria or failing to satisfy expected performance that may cause retiring or retraining the champion model because of a poor performance. The performance referred to key performance indices( KPI) that include accuracy of the champion model over predetermined period of time, response speed  etc.). 
“10selecting, by the service, a second machine learning-based model for deployment 11 to the network, based on the one or more performance requirements associated with the12 network and on Chu [0184], in response to retiring or retraining the champion model, creating and selecting new champion model based on input and desired output predefined criteria associated with  the previous champion model (the previous model has expected performance criteria associated with its intended tasks as discussed above)). 
 “13deploying, by the service, the selected second machine learning-based model to 14 the network as a replacement for the first machine learning-based model.1” (Chu [0184], using the new champion model for future use to perform the tasks and disregard the existing champion model. Thus, the new champion model will be deployed).
Chu teaches the models are deployed to perform the intended task as they trained . However,  Chu does not explicitly teach the claimed “deployed locally to a network.” 
Kasaragod teaches replacing local model deployed on edge devices by a new version of the local model (Kasaragod col. 3 liens 9-26). The local models are deployed on each edge devices located in the local network (Kasaragod Fig. 6).
Both Chu and Kasaragod teach training and deploying machine learning model. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chu to include deploying machine learning model into a local network as disclosed by Kasaragod such inclusion improves the performance of the local network and the accuracy of the local models (Kasaragod col. 27 lines 5-12).

Regarding claims 2, 11, and 20, the combination of Chu and Kasaragod teaches all the limitations of claims 1, 10 and 20.
Chu teaches:
Chu [0184][0004][0141][0037], teaches using model building tool in order to create and a test new model based on input and output values corresponding to the previous model. The input values obtained from training dataset to determine the desired output. The training dataset can be  obtained from remote database or local database as various subset of data, user input. Various cloud-based model building tools to generate, test, and select the best model. Furthermore, SAS Cloud Analytic services (CAS), SAS Viya etc. for creating and managing machine-learning models). 

Regarding claims 3, 12,  the combination of Chu and Kasaragod teaches all the limitations of claims 1, and 10.
Chu teaches:
“wherein monitoring the performance of the first machine 2learning-based model comprises 3 receiving relevancy feedback from a user interface regarding alerts raised by the4 first machine learning-based model and sent to the user interface; and29 PATENT0141149.U” (Chu [0176], obtaining the performance condition of the champion model from a dashboard or a report such as tables, charts or other graphical elements that indicates the performance of  the champion model performance. The dashboard or the report is accessible to the user or client device).  
“CPOL 1016636-US.010using the feedback to compute a precision or recall for the first machine learning- 6 based model.1” (Chen [0177], based on the condition from the report or dashboard, determining a retraining of the champion model). 


Chu teaches:
“wherein the one or more performance requirements indicate 2 a maximum allowed resource usage by the first machine learning-based model.1” (Chu [0175][0042], evaluating the current model based on predetermined criteria associated with key performance indices (KPIs) to determine whether the model is above or below the predetermined performance criteria. The speed of the response can be set as KPI criteria. Thus, a threshold value cab predefined to test the speed to generate a response by the model. In addition, Chu further teaches using newer models compared to older models based on memory usage, computation time, reduced processing cycles in order to run the most efficient models on the system).

Regarding claims 5 and 14,  the combination of Chu and Kasaragod teaches all the limitations of claims 1 and 10. 
Chu teaches:
“ further comprising: 2deploying, by the service, the first machine learning-based model to the network,3 to test whether the performance of the first machine learning-based model satisfies the 4 performance requirements associated with the network.0” (Chu [0177][0175], testing the performance of the champion model if the campion model satisfy a predefined criteria, testing the output of the model based on predefined threshold. The performance referred to key performance indices( KPI) that include accuracy of the champion model over predetermined period of time, response speed  etc.). 

Chu teaches the models are deployed to perform the intended task as they trained . However,  Chu does not explicitly teach the claimed “deployed locally to a network.” 
Kasaragod teaches replacing local model deployed on edge devices by a new version of the local model (Kasaragod col. 3 liens 9-26). The local models are deployed on each edge devices located in the local network (Kasaragod Fig. 6).
Both Chu and Kasaragod teach training and deploying machine learning model. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chu to include deploying machine learning model into a local network as disclosed by Kasaragod such inclusion improves the performance of the local network and the accuracy of the local models (Kasaragod col. 27 lines 5-12).

Regarding claims 6 and 15,  the combination of Chu and Kasaragod teaches all the limitations of claims 1, and 10. 
Chu teaches:
“further comprising: 2selecting, by the service, the first machine learning-based model for deployment 3 to the network from among a set of machine learning-based models, based on the first4 machine learning-based model requiring the most resources for execution from among0 the set of machine learning-based models.0” (Chu [0166][170], selecting the best champion model  from plurality of  champion models based on predefined criteria. Chu further teaches disapproving a model from being selected if the model requires too much computation time, require too much memory. In other words, the model would be selected if it requires less memory or les computation time which are desired resources by the system).
Chu teaches the models are deployed to perform the intended task as they trained . However,  Chu does not explicitly teach the claimed “deployed locally to a network.” 
Kasaragod teaches replacing local model deployed on edge devices by a new version of the local model (Kasaragod col. 3 liens 9-26). The local models are deployed on each edge devices located in the local network (Kasaragod Fig. 6).
Both Chu and Kasaragod teach training and deploying machine learning model. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chu to include deploying machine learning model into a local network as disclosed by Kasaragod such inclusion improves the performance of the local network and the accuracy of the local models (Kasaragod col. 27 lines 5-12).

Regarding claims 8, 17, the combination of Chu and Kasaragod teaches all the limitations of claims 1, and 10. 
Chu teaches: 
“wherein monitoring the performance of the first machine 2 learning-based model comprises:30 PATENT0141149.U CPOL 1016636-US.013receiving feedback regarding outputs of the first machine learning-based model 4 from a network security system; and 0using the feedback to determine the performance of the first machine learning-6 based model.0” (Chu [0177][0173], a condition about the output of the champion machine learning model that indicates the performance of the champion machine learning performance. The champion machine learning model can be implemented on security system to determine an authorized or unauthorized connection, indicia of intrusion). 

s 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2018/0060759 hereinafter referred to as Chu) in view of  Kasaragod et al. (US 11,708,575 hereinafter referred to as Kasaragod), and further in view of Faulhaber, JR. et al. (US 2019/0156247 hereinafter referred to as Faulhaber). 
 
Regarding claims 7 and 16,  the combination of Chu and Kasaragod teaches all the limitations of claims 1, and 10. 
Chu and Kasaragod do not teach:
“ 2disabling, by the service, one or more of the input features of the first machine 3 learning-based model, based on the determination that the monitored performance of the4 first machine learning-based model does not meet the one or more performance0 requirements associated with the network, and prior to deploying the second machine6 learning-based model to the network.0”
Faulhaber teaches: 
“ 2disabling, by the service, one or more of the input features of the first machine 3 learning-based model, based on the determination that the monitored performance of the4 first machine learning-based model does not meet the one or more performance0 requirements associated with the network, and prior to deploying the second machine6 learning-based model to the network.0” (Faulhaber [0096], deleting existing machine learning training container when the  machine learning performing poorly (e.g., error rate above threshold  value, has execution latency above threshold value, has a confidence level below a threshold value etc.) in order to adjust the training process). Since the process is adjusting existing ML model, it is requiring  a new ML model to replace the existing model).
. 

7.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2018/0060759 hereinafter referred to as Chu) in view of  Kasaragod et al. (US 11,708,575 hereinafter referred to as Kasaragod), and further in view of Gibiansky et al. (US 2016/0110657 hereinafter referred to as Gibiansky). 

Regarding claims 9 and 18, the combination of Chu and Kasaragod teaches all the limitations of claims 1, and 10. 
Chu and Kasaragod do not teach:
“ wherein the second machine learning-based model is 2selected by a cloud-based selection engine, the method further comprising: 3sending an indication of the monitored performance of the first machine learning- 4 based model to the cloud-based selection engine”
Gibiansky teach:
“ wherein the second machine learning-based model is 2selected by a cloud-based selection engine, the method further comprising: 3sending an indication of the monitored performance of the first machine learning- 4 based model to the cloud-based selection engine” (Gibiansky [0046][0095][0094]Fig. 1[0060], a selection and optimization unit for selecting the best machine learning method from set of machine learning methods. A result scoring unit of the selection and optimization unit receive one or more measures of fitness used to measure the performance of the machine learning method. The measure of fitness indicates plurality performance information including the error rate, performance stability cost etc. The selection and Optimization unit implemented on selection and optimization server that can be implemented as distributed system in the cloud). 
Chu, Kasaragod and  Gibiansky teach training a machine learning model. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chu and Kasaragod to include cloud-based machine learning training method as disclosed by Gibiansky, such cloud-based implementation helps to implement a distributed machine learning system in the cloud over multiple machines integrated as single machine (Gibiansky [0033]).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the prior arts teach implementing machine learning.
Zhang (US 11,182,691)
Kaniwa et al. (US 11,055,628)
Luo et al. (US 10,949,535)




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456